Smith, P. J.
(concurring). — I shall express as shortly as I can the view which I entertain in respect to the principal question which has been discussed in this case by each of my associates. It is a general principle that a quitclaim deed is notice of pre-existing equities. But it is not notice of such equities as are required by the statute to be registered; that is, spread upon the records, except where given for value. Stoffen v. Schroeder, 62 Mo. 147; Stevens v. Hume, 62 Mo. 473; Mann v. Best, 62 Mo. 401; Ridgeway v. Holliday, 57 Mo. 444; Campbell v. Gas Co., 84 Mo. 352; Fox v. Hale, 74 .Mo, 315; Andrews v. McPike, 86 Mo. 293; Sharp v. Cheatham, 88 Mo. 498; Munson v. Eddy, 94 Mo. 504. Manifestly, the transaction between Hall and Craig, by which the former discharged the note, was a fraud on the part of the latter as to Mrs. Eddy’s rights.
The facts constituting Mrs. Eddy’s equities in part were that she was the owner and holder of the note under an assignment from Craig at the time of the transaction between Hall and Craig, and that, owing to the nature of such equities, they could not be spread upon the records, and were not, for that reason, within the registration statutes. It is not controverted that, as between Mrs. Eddy, the assignee, and Craig, the assignor in equity, the note and deed of trust remained unaffected by the discharge of Hall. Craig was estopped as against Mrs. Eddy to set up his fraud in discharging Hall.
Bartlett holds by mesne conveyances under the quitclaim deed from Hall to Seals, and, according to the authorities just cited, the former acquired the land subject to the pre-existing equities of Mrs. Eddy. Bartlett occupies in respect to Mrs. Eddy’s equities precisely the same position that Craig or Seals did. He took the land with notice of the equities of Mrs. Eddy *48which suffered no impairment by the subsequent conveyances. Her equities are as available against Bartlett as they were against either Craig or Seals.
I, therefore, concur in the conclusion reached by Judge Ellison.